OFFICE   OF THE   AlTORNEY      GENERAL   OF TEXAS
                                     AUSTIN
  QROVER SELUSRS
  Al-foIHmv QPNERAL


Eononble Joseph 4. !lltnd
Cbunty -ittorn%y,!~3UlcnQCounty
i*imana, Tams
pear Sir:                            Opinion 80. O-7117
                                     R8f   &OUtiCiIl%r%latln& to th% accrual
                                           arsdpam%nt of penalty and lntenst
                                           on 84 valoram taass on roe1 proprrty
                                           of mombabrrm
                                                      oi th     a4 :%rvlore.
             Your repmet   ror opinion prrmmta       th%   roi

             wtinUrr the SoltIlers   and Sal
     Pedrrnl and State, da penalty an
     taxes aooru% during th% aenio
     thap aoaruo snd aa-%th%y
     which the t%x%% baooma d%
     othar d%p%ndrntr or the %
     fntrrarrt40 not a
     penalty and inter
     county an4 state
                                                    ~:&~o~Rlslation    whioh
                                                         * .   Howm%x,  the
                                                    lrtain p%naltl%s axidlnter-
                                                    8rfain oon4ltions. ThlS




     end euah auxiliarlas end suah Armi4 Fora%% :4%erv% snd
     their aurillarlea shall be %llow%d a Mrlod or not to
     exceed six (6) nouTG3 sftsr tit14 oessstlon or homi%%
gmorabl..   Josaph   Ii.   Mhm,        page 2


      In whloR to MY without ornaltrrand lntenst   thrlr
      krrer whioh hoto accrue4 end whloh shall aooru% during
      the duration or the war.”  (hTaphasIsadded)
          It is olaer Ei%t this act doea not purport to prevent the
eocrual of pensltlas and Intaraat upon euch tax%%, for Ii thay did
not aamue they could not be "r%l%%aed* to %uoh a%ab%r% or the Armad
9orors.
            This release of penalties and Interest Is not absoluk.
As po1ntsd out In Opinion Ho. O-5566, w5an a pmron 1.s la) a member
0r the Anne4 troroesor th% Unitad Btatsa or their auxlllsrira    or 6
member or the Armed 9oraea Reserve or thair auxIlIarIa%, an4 lb)
  rlor to th% tIm% when such person joIn% #a~%, ((I)thera was listed
% hlr name ou the y,I rolla of ths oounty property rubj%ot to a4
nlorom tax%%, snd 4) %a14 ad talorrm tax%%, subespusnb to auoh
ontry  into the above mmtioned   rortm,  became dslinpurnt, then (0)
all Int%nrb and penaltI%s on eeI4 4rlin uant tax%6 would bo r%l%aa%d
by operation or said krtlclo 73361 to H 94 parson for the duration or
              ror not more than aix montba aftar.the 0asaatIon or ho+
             In that opinion w furthor bald that ths r%laaso 4ors not
epply to*th% ooata wbloh ao0ru%4 In Ooawotion tith 5ai4 taxl)a.
          The provlsloun or the Solblsrs' an4 Sal.iors'Cldl   RelIaf
Act ijO U.S.C.A. 3e0. 510 et a%+) are aomawhet more 'liberalin their
krw, but rtlll are or &ted       apgliaatlon. Paragraph (1) or 8eo.
560 or $hI8 Act reads ir, part aa rollcmr

           "The prorislon~sor this wMOn      ahal.1@pply when
      eny taxes or asse%sm%nta . . , wha85er   falli
      to Or durlm the DorIo of mIlltar s%rvI0e,


                                                                     re)
            paragraph (4)         or    ~8%~.560 nods   aa follmr:
           w%heniav6rany tar or a986m~ont   rha1.lnot be p%i4
      when du%, such tax or aa~tis%m%ntdue and .unpaid &all
      benr interest until paid at th% rata of'6 per Bentua
      per amum, and no other penalty or irlt%r%%tahall,b%
      inuurrd by recmoa of euoh n~onpa)laent.Any l%en for much
      unpaI4 taxea or aneseswnt  shall alro Ineluda suoh Inter%&
      thoreon."
honorable Joseph E. %ms,     psge 3


          Under these provisiona, then when rsal.property ~8s (a)
offnedand occupied by "a Brson in mll~tarv ssrvlaeW (as thnt term
is defined by 7%~. 511 (1P of 50 U.S.C.A.)'cr his dependents, (b)
*t the co:macanant of his period of milltsry servloe, and (a) is
stlll so ocoupled by MS dsgandants, (d) the provlslone of !!a~.560
apply to any tfixaeor essesszents thereon, rhsthsr falling clue prior
to or during 6l;ohperiod of 3llltary s4rvlca, snd If such easeesmmts
shall not be psld when dus, suoh tax or aasseament shall bear lntemst
q+tL al4 at th8 rnta of alx per cent per annum, and no other penalty
or n erest shall.bs lnourred by Fesson of the nonpayment.
           It will be asan, tharclfora,that both Artiole 73361 v.A.c.s.,
and 50 C.S.C.I..560 apply rrrhaa(a) a parsonTo         marnbsr of tha Armed
For808 of the United Statea or Chair aulliiariee, or a mtunbrrof tha
Armad Yoroas Reaarvo or thair aurlllarira,      and (b) prior   to the Elms
when such person jo5.1~4sam4, (o)'thars wae 1lsDed In hi8 name on tha
tex rolls of the oounty property sub sot to a4 valorem taxan, (d)
whlah wss owned and oacupled by him 16) at th6 Oopmanoement of hlr
parled of military  earvloe, an4 (f) is still SO 00cupis4 by his dr-
pclndrntsr1n thin situation, Scro.560 of the Soldiers* and SaliZora*
Girl1 ii0ii6r Act opsrstea to pmvrnt     tllr aooruel of pealties      en4
intsraat In exoeae ot 6 per cant on sll taxes bsoomln6 4sllnqu8nt sub-
aaquant to the aarvlce  mn*," entry   into the above mentioned foroaa.
.:rtiola73363 opsratos to release to the.ciarvlormen suah prnaltl.ss
and interest for the dUrStiOA   o,fths war and for not more than air
months after the arsnstlon of hoetI3ltles. Zf said delinquent toxss
are not paid within this period,    then the tQxss   oontisue   to baar    lntsr-
ast not 4xoae4lng 5 par oant tint11they era palb.
          IA this OoMSOtiOA  WS OSl]. yOU2' Stt,aAtiOA t0 CpiAiOA 110.
O-6828 wlmrein VI%bald thnt '.!orld
                                  ::ar II tis not yet taxmlnatad,an4
will not termlnats, In tha legal sonad, and In the sons8 th8t ths
rorde "eassatlon or host,llitl~enare used in Artlola 73363, until the
Con,qrassof the United Skitas or the 3rsslaent by <:uthorltgfrom
hxgreea, formally pFOOlElEKithat it Is termlndtad, an4 that said
Artlelr 73363 wIl.1continue to be operative for a J)4rlO4of not to
@roead six months eftsr suoh termination.
                                           Your0 vary .truly